Citation Nr: 1021518	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-05 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lumbar radiculopathy of the left lower extremity.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left foot (hereinafter, 
"left foot disability").

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker


INTRODUCTION

The Veteran served on active duty from October 2002 to June 
2006.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in June and 
December 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, which, in 
pertinent part, established service connection for the left 
foot disorder and lumbar radiculopathy, respectively.  Both 
disabilities were assigned initial ratings of 10 percent.  
The Veteran appealed, contending that higher ratings were 
warranted.  Jurisdiction of the Veteran's case is with the 
Fargo, North Dakota, RO.

The Veteran provided testimony at a hearing before the 
undersigned in June 2009.  A transcript of this hearing has 
been associated with the Veteran's VA claims folder.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a TDIU claim is part of an increased rating claim when such 
claim is raised by the record.  In this case, the Veteran 
stated at his hearing that he was currently unemployed 
because he was unable to work in any occupation that required 
standing or walking for any period of time that "severely" 
limited what he could do (see hearing transcript at page 6).  
Therefore, the issue of TDIU is raised by the record and, the 
issue is properly before the Board.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.  

2.  The objective and probative medical evidence of record 
demonstrates that the Veteran's service-connected lumbar 
radiculopathy of the left lower extremity is not manifested 
by moderately severe incomplete paralysis.

3.  The objective and probative medical evidence of record 
demonstrates that the Veteran's left foot disability is not 
manifested by moderately severe residuals, to include 
limitation of motion thereof.
 

CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for lumbar radiculopathy of the left lower 
extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.124a, Diagnostic Code 8520 (2009).

2.  The schedular criteria for an initial rating in excess of 
10 percent for a left foot disability are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5003-5284 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act (VCAA)

The Board notes at the outset that, in accord with the VCAA, 
VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that this appeal is from the initial ratings 
assigned for a left foot disability and lumbar radiculopathy 
of the left lower extremity following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  Various medical records were obtained and 
considered in conjunction with this case.  Further, the 
Veteran has had the opportunity to present evidence and 
argument in support of his claims, to include at the June 
2009 hearing before the undersigned.  Nothing indicates he 
has identified the existence of any other relevant evidence 
that has not been obtained or requested.  Moreover, he was 
accorded a VA medical examination in June 2007 which included 
findings as to the symptomatology of both disabilities which 
are consistent with the treatment records as well as the 
relevant rating criteria.  No inaccuracies or prejudice has 
been demonstrated with respect to this examination, nor has 
the Veteran indicated either disability has increased in 
severity since the most recent examination.  In fact, he 
indicated during his June 2009 hearing that his 
symptomatology was the same as when he underwent the VA 
medical examination.  Accordingly, the Board finds that this 
examination is adequate for resolution of this case.  
Consequently, the Board finds that the duty to assist the 
Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

II.	Factual Background and Legal Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

A.	Lumbar Radiculopathy of the Left Lower Extremity

The Veteran contends that he frequently loses feeling in his 
left lower extremity and that a higher rating was thus 
warranted.

The Veteran's service-connected lumbar radiculopathy of the 
left lower extremity is evaluated pursuant to the criteria 
found at 38 C.F.R. § 4.124a, Diagnostic Code 8520, which 
provides the rating criteria for paralysis of the sciatic 
nerve.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Incomplete paralysis of the sciatic nerve warrants a 60 
percent evaluation if it is severe with marked muscular 
dystrophy, a 40 percent evaluation if it is moderately 
severe, a 20 percent evaluation if it is moderate or a 10 
percent evaluation if it is mild.

Upon review of the probative and competent medical evidence 
of record, the Board finds that the Veteran's service-
connected lumbar radiculopathy of the left lower extremity 
has not been manifested by moderately severe incomplete 
paralysis at any time during the pendency of this case.  
Granted, the June 2007 VA examination report notes that the 
Veteran used one cane for walking, but the frequency of his 
use was intermittent and occasional.  Similarly, he was only 
able to stand for a few minutes, and his gait was antalgic.  
However, there was no deformity, giving way, instability, 
stiffness, weakness, episodes of dislocation or subluxation, 
locking episodes, effusion, inflammation, nor flare-ups of 
joint disease.  Moreover, it was noted that his condition did 
not affect motion of one or more joints.  There was no 
evidence of abnormal weight bearing.  

In view of the foregoing, the Board finds that the severity 
of the Veteran's service-connected lumbar radiculopathy of 
the left lower extremity is adequately reflected by the 
currently assigned 10 percent schedular rating, and his 
disability simply does not meet or nearly approximate the 
criteria of moderately severe incomplete paralysis so as to 
warrant the next higher rating of 20 percent under Diagnostic 
Code 8520.  Moreover, the evidence is not so evenly balanced 
as to allow for the application of reasonable doubt.  38 
U.S.C.A. § 5107(b).

B.	 Left Foot Disability

The Veteran also contends that he has moderate to severe left 
foot problems that warrant a rating in excess of the 
currently assigned 10 percent rating.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

A finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
The Board notes, however, that the Court has held that 38 
C.F.R. § 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Diagnostic Code 5010 provides that traumatic arthritis 
substantiated by X-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003. 38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  38 
C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  For 
the purpose of rating disability from arthritis, the ankle is 
considered a major joint.  38 C.F.R. § 4.45(f).

In the absence of limitation of motion, a 10 percent rating 
is warranted with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups. 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  With X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating is warranted.  However, in this case, only 
one joint is involved and, thus, it does not appear a 20 
percent rating is warranted on this basis.

The RO has considered evaluating the Veteran's service-
connected left foot disability pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  Under this code, moderate residuals of 
foot injuries warrant a 10 percent evaluation.  A 20 percent 
rating requires moderately severe residuals and, severe 
residuals of foot injuries warrant a 30 percent evaluation.  
Id.

The VA General Counsel noted in a precedent opinion dated 
August 14, 1998, that Diagnostic Code 5284 is a more general 
Diagnostic Code under which a variety of foot injuries may be 
rated; that some injuries to the foot, such as fractures and 
dislocations for example, may limit motion in the subtalar, 
midtarsal, and metatarsophalangeal joints; and that other 
injuries may not affect range of motion.  Thus, General 
Counsel concluded that, depending on the nature of the foot 
injury, Diagnostic Code 5284 may involve limitation of motion 
and therefore require consideration under 38 C.F.R. §§ 4.40 
and 4.45.  VAOPGCPREC 9-98.

By way of reference, the Board notes that normal ankle 
dorsiflexion is to 20 degrees.  Normal ankle plantar flexion 
is to 45 degrees.  38 C.F.R. § 4.71a; Plate II (2009).

In this case, the June 2007 VA examination report reflects 
that the Veteran's left ankle had dorsiflexion from -10 to 45 
degrees of active motion against gravity; passive range of 
motion was -20 to 45 degrees.  There was no additional loss 
of motion on repetitive use.  The left first 
metatarsophalangeal (MTP) joint had 3 to 5 degrees of 
dorsiflexion/plantar flexion.  No greater limitation of 
motion is demonstrated by the other probative medical 
evidence of record.  As such, the record reflects that, even 
with his complaints of pain, the Veteran had essentially 
normal plantar flexion of the left foot.  Although he did 
have limitation of dorsiflexion, the Board finds that the 
results demonstrated on the 2007 VA examination are 
adequately reflected by the currently assigned 10 percent 
rating, and do not meet or nearly approximate the criteria of 
moderately severe impairment when compared to normal range of 
motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  A separate 
evaluation for pain is not for assignment.  Spurgeon.

Therefore, the Veteran does not meet or nearly approximate 
the criteria for a rating in excess of 10 percent for his 
service-connected left foot disorder.  Moreover, the evidence 
is not so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b).

C.	Other Considerations

In making the above determination, the Board notes that it 
considered whether additional staged ratings under Fenderson, 
supra, were appropriate.  However, as detailed above, the 
symptomatology of the Veteran's lumbar radiculopathy of the 
left lower extremity and left foot disability appear to have 
been stable throughout the this appeal; there were no 
distinctive period(s) where either disability satisfied the 
criteria for a higher rating other than what is currently in 
effect.

The Board notes that the regulations provide that in 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2009).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.

Here, it does not appear that the RO has evaluated whether 
the Veteran is entitled to extraschedular ratings for either 
his lumbar radiculopathy or left foot disability, and the 
Veteran has not raised the matter himself.  The Board 
therefore is without authority to consider the matter of 
extraschedular ratings.  However, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and provide for a greater evaluation for 
additional or more severe symptoms; thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluations are, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, 
referral for extraschedular consideration is not warranted. 


ORDER

An initial rating in excess of 10 percent for lumbar 
radiculopathy of the left lower extremity is denied.

An initial rating in excess of 10 percent for a left foot 
disability is denied.


REMAND

As discussed above, and consistent with the Court's holding 
in Rice, having determined that the issue of TDIU is properly 
before it, the Board finds that further development is 
necessary prior to adjudicating the claim.

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).  Consideration may be given to a veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his or her age or the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

The record shows that the appellant is currently unemployed 
and, in a July 2008 written statement, said that he was 
unemployed since his discharge.  He alleges that his service-
connected left lower extremity and left foot disabilities 
prevent him from obtaining gainful employment (see Veteran's 
July 2008 written statement and June 2009 oral testimony).  
He indicated that he was enrolled in VA Vocational 
Rehabilitation and Education training, was a full-time 
student since leaving service, and that his disabilities were 
"considerable obstacles in employment" (July 2008 written 
statement).  The Board notes that there is no opinion as to 
the Veteran's unemployability and the effect of his service-
connected disabilities on his employability.  The Board finds 
that the appellant should be afforded an appropriate VA 
examination to determine whether he is unable to secure or 
maintain substantially gainful employment as a result of his 
service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request all VA 
outpatient treatment records after June 
2007 for treatment of the Veteran's left 
lower extremity and foot, and should 
associate them with the claim file.  If 
any requested records are not available, 
or the search for any such records 
otherwise yields negative results, that 
fact should clearly be noted in the claims 
file.

2.  The RO/AMC should obtain the Veteran's 
VA Vocational Rehabilitation and Education 
file and associate it with his claims 
files.

3.  The RO/AMC should forward an 
appropriate form and request that the 
Veteran return the form providing a 
complete employment history from June 
2006.  Request that he provide exact dates 
of employment, including month, day and 
year.

4.  After the above development has been 
completed, the RO should schedule the 
Veteran for an appropriate VA examination 
to determine the effect of his service-
connected compensable disabilities (major 
depressive disorder, rated 30 percent 
disabling; and right knee retropatellar 
pain syndrome, degenerative joint disease 
of the thoracic spine, left foot 
degenerative joint disease, and lumbar 
radiculopathy of the left lower extremity, 
ach rated as 10 percent disabling) on his 
employability.  The examiner should offer 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran is unable to 
secure or maintain substantially gainful 
employment solely as a result of his 
service-connected disabilities.  The 
examination report must include a complete 
rationale for all opinions and conclusions 
expressed.

5.  The AMC should review the medical 
opinion obtained to ensure that the 
Board's remand directives were 
accomplished.  Return the case to the 
examiner if all questions posed were not 
answered.

6.  Adjudicate whether a TDIU is 
warranted.  If, upon completion of the 
above action, the claim remains denied, 
the case should be returned to the Board 
after compliance with requisite appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).




______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


